Citation Nr: 0844738	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) Dependency and Indemnity Compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1967.  He died in February 1997, and the appellant is 
seeking recognition as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision in April 2005 by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which determined the appellant was not entitled to 
recognition as the veteran's surviving spouse for VA DIC 
purposes.  No decision was made as to the merits of the 
underlying claim for DIC benefits, and, thus, such will not 
be discussed in the decision below.


FINDINGS OF FACT

1.  The veteran and appellant were initially married in 
February 1971, and divorced in November 1983.

2.  The veteran and appellant remarried in February 1997.


CONCLUSION OF LAW

The criteria for the appellant's recognition as the veteran's 
surviving spouse for VA DIC purposes have been met.  38 
U.S.C.A. §§ 103, 1304, 1318 (West 2002); 38 C.F.R. § 3.54(e) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  However, for the reasons stated below, 
the Board finds that the appellant is entitled to the benefit 
sought on appeal.  Therefore, any deficiency in this case 
under the VCAA has been rendered moot, and no further 
discussion is warranted on this matter.

The appellant contends that she should be considered the 
surviving spouse of the veteran for VA DIC benefits.    

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
veteran at the time of the veteran's death; (3) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person. See 38 U.S.C.A. §§ 101(3); 3.50(b).  

A surviving spouse may qualify for DIC benefits if the 
marriage to the veteran occurred before or during his or her 
service.  Compensation and DIC benefits will also be paid to 
a surviving spouse (1) who was married to the veteran for one 
year or more, (2) who had a child born of the marriage, or 
born to them before the 


marriage, or (3) in the case of compensation and DIC 
benefits, who was married to the veteran before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated.  See 38 C.F.R. § 
3.54; see also 38 U.S.C.A. §§ 1102, 1304, 1541.

In this case, the appellant and veteran were initially 
married in February 1971 and divorced in November 1983.  They 
subsequently remarried in February 1997, approximately 3 days 
prior to the date of the veteran's death.  No child appears 
to have been born of the marriage, or before the marriage.  
In fact, the veteran submitted statements during his lifetime 
to the effect he had no children.  

Based upon the February 1997 date of marriage, the RO denied 
the claim on the basis that the veteran and appellant were 
not married for one year or more prior to his death.  
However, under 38 U.S.C.A. § 103(b), where a surviving spouse 
has been legally married to a veteran more than once, the 
date of original marriage will be used in determining whether 
the statutory requirement to date of marriage has been met.  
Similarly, the provisions of 38 C.F.R. § 3.54(e) indicates 
that when there has been more than one marriage to the 
veteran, for periods commencing on or after January 1, 1958, 
where a surviving spouse has been married legally to a 
veteran more than once, the date of the original marriage 
will be used in determining whether the statutory requirement 
as to the date of marriage has been met.  Applying these 
provisions to the instant case, the appellant and the veteran 
are considered to have been married for more than one year 
prior to his death, and, thus, the appellant is entitled to 
recognition as the surviving spouse of the veteran for VA DIC 
purposes.  Therefore, the benefit sought on appeal is 
granted.

By this decision, the Board intimates no opinion as to any 
final outcome warranted regarding the merits of the 
underlying claim of entitlement to DIC benefits.




ORDER

Inasmuch as the appellant is entitled to recognition as the 
veteran's surviving spouse for VA DIC purposes, the benefit 
sought on appeal is granted.



____________________________________________
BARBARA B. COPELAND	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


